Filed 3/30/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 61







In the Matter of James Eugene Wegley 



Nathan K. Madden, Assistant 

State’s Attorney, 		Petitioner and Appellee



v.



James Eugene Wegley, 		Respondent and Appellant







No. 20160266







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Paul W. Jacobson, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden, Assistant State’s Attorney, P.O. Box 2047, Williston, N.D. 58802, petitioner and appellee.



Tyler J. Morrow, 424 Demers Avenue, Grand Forks, N.D. 58201, for respondent and appellant.

Matter of Wegley

No. 20160266



Per Curiam.

[¶1]	James Wegley appeals a district court order continuing his commitment as a sexually dangerous individual.  Wegley argues the order was not supported by clear and convincing evidence.  Wegley also argues the court erred by not admitting certain exhibits he submitted at the review hearing.  We conclude the district court’s findings of fact are supported by the evidence and are not clearly erroneous, and the court’s refusal to admit the exhibits was not an abuse of discretion.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner